DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 8, 2021 has been entered.
This Office Action is also in response to applicant’s amendment filed on February 9, 2021, which has been entered into the file.  
By this amendment, the applicant has amended claims 1 and 11.  
Claims 1, 3-11, and 13-16 remain pending in this application.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1, 3-10, 11, and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication by Myers (US 2002/0089744 A1) in view of the US patent application publication by Tsang et al (US 2011/0249087 A1), US patent issued to Hu et al (PN. 7,561,217), and US patent issued to Shanks et al (PN. 5,861,993).  
Claims 1 and 11 have been amended to necessitate new grounds of rejection.  

Myers teaches a stereoscopic display serves as the three-dimensional image projection apparatus that is comprised of a display screen (please see Figure 2) having a first output section that outputs a first image (image 1) and a second output section that outputs a second image (image 2), a microprism sheet (1) including a prism array located in front of the display to refract light rays of the first image and second image, (please see Figure 2).  
This reference has met all the limitations of the claims.  It however does not teach explicitly that the images outputted by the displays are holographic images.  Tsang et al in the same field of endeavor teaches an image display apparatus for projecting and display a holographic image wherein the display device includes reproducing component that to reproduce and display a holographic image, (please see Figure 1).  It would then have been obvious to one skilled in the art to apply the teachings of Tsang et al to alternatively make the images output include holographic image for the benefit of allowing the three dimensional image projection apparatus to provide holographic image with depth view.  
Hu et al in the same field of endeavor teaches that by tilting the array of micro-lenses (304, Figure 3 or 404, Figure 4) with respect to the display (303, Figure 3 or 403, Figure 4) to make it slanted at a first angle with respect to the display, the viewing region would also formed at a slanted angle with respect to the display.  It would then have been obvious to one skilled in the art to modify the microprism sheet slanted at a first angle with respect to the display for the benefit of making the viewing regions be formed at desired orientation (i.e. at a slanted angle).  
Myers teaches that the image light rays from the first image and/or second image output sections are directed in a specific direction respectively toward the microprism sheet, (please see Figure 2).  This reference however does not teach explicitly to include “a field of view control filter located in front of only the first output section, to block the light rays incident at a second angle among the light rays of the first image and to pass light rays incident at a part of angles other than the second angle”.   Louvers as demonstrated by Shanks et al is known in the art as a typical spatial filter used in the art to direct light rays in a specific direction.  As shown in Figures 2 and 3, the louver film (12) including a plurality of grating like slats that blocks light rays form image (8) incident in an angle (serves as the second angle) and passes light rays incident at a part of angles other than the angle (i.e. the second angle).  It would then have been obvious to one skilled in the art to apply the teachings of Shanks et al to include a louver film in front of the output section of the image, at least in front of the first image output section, for the benefit of allowing the image light rays of the first image be effectively directed to the microprism sheet at desired of incident angle.  

With regard to claims 6 and 13, Myers in a different embodiment that the first image and second image may comprise a video image displayed on a screen (20, Figure 5) and a three-dimensional object (22) or an object image, which means that the image displayed on the screen is a background image for the object image.  
With regard to claim 7, these references do not teach explicitly that the first output section is larger than the second output section and with regard to claim 14, these references do not teach explicitly that first display has a greater height than the second display.  Such modifications however would have been obvious to one skilled in the art for the benefit of allowing a design of the composite image, (i.e. composite of near-distant and far-distant images) to have desired appearances.  
With regard to claim 8, these references do not teach explicitly that the first output section is an upper section of the display and the second section is a lower section of the display.  However, such modification would have been obvious to one skilled in the art as obvious matters of design choice to design the composite far-distant and near-distant images as desired.  
With regard to claim 9 and 15, Myers in light of the Hu et al by making the microprism sheet or the array of prisms at a slanted angle with respect to the display, it is implicitly true or 
With regard to claims 10 and 16, as shown in Figure 2 of Myers, a light ray refracted by a first face of the prism array among the light rays’ output from the first image proceeds towards a viewer and a light ray refracted by a second facet of the prism array among the light rays output from the second image proceeds toward the viewer.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: of the prior art references considered, none has disclosed a three-dimensional image projection apparatus that is comprised of a display having a first output section that outputs a first hologram image that is an object image, and a second output section that outputs a second hologram image that is a background image, a prism array that is located in front of the display and is slanted at a first angle with respect to the display to refract light rays the first hologram image and the second hologram image and a field of view control filter located in front of only the first output section to block the light rays incident at a second angle among the light rays of the first hologram image and to pass light rays incident at a part of angles other the second angle, wherein the location of the second output section relative to the prism array is located further from the location of the appears to be in front of the second hologram image to create different depth.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/            Primary Examiner, Art Unit 2872